Citation Nr: 1449647	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's current bilateral hearing loss disability was incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the January 2014 Notice of Disagreement, the Veteran contends that service connection is warranted for bilateral hearing loss on the basis that he was regularly subjected to extreme noises such as helicopters, being transported to and from the field, artillery fire, mortar fire, and small arms fire.  The Veteran contends he carried an M-60 machine gun for about six months which was in heavy use.  The Veteran also reported using hand grenades, and other hand held rocket-propelled weapons while on active duty.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a veteran has a current disability resulting from certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

A February 2011 VA examination shows that the Veteran had a hearing loss in both ears that met the regulatory criteria to be considered a disability for VA purposes.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.

In service, the Veteran worked as an Infantryman.  In the February 2011 examination, the Veteran reported military noise history including helicopters, mortar, artillery, machine gun, and grenades with no hearing protection.  The Veteran was an infantryman in service.  He served in Vietnam and received the Combat Infantryman Badge, Silver Star, and Air Medal, among other awards and decorations.  Therefore, the Board concedes that he was exposed to loud noise during service.

In a March 2011 rating decision, VA determined that service connection for tinnitus was warranted, based on a finding that the tinnitus onset occurred on August 5, 1969 in a combat firefight while on active duty in Vietnam, as indicated in a February 2011 VA examination report.  The March 2011 rating decision found the Veteran was exposed to combat noise while in-service as an Infantryman.  Therefore it has already been established that the Veteran suffered acoustic trauma during service.  Based on these facts, the in-service element of service connection for bilateral hearing loss is met.

The February 2011 examination report includes the examiner's opinion that there was no nexus between service and the Veteran's current bilateral hearing loss.  The examiner relied upon the normal hearing examination and lack of reported issues with hearing in the February 1971 separation medical examination in formulating that opinion.  That same examiner found that the Veteran's tinnitus was at least as least as likely as not a symptom associated with the hearing loss.

The Board acknowledges that the service medical records do not document any specific reports of hearing difficulties or problems with the Veteran's ears.  The audiometric findings at separation from service in February 1971 do not indicate a hearing loss disability for VA purposes, and the February 1971 report of medical history includes the Veteran's endorsements that he had never had hearing loss or ear, nose, or throat trouble.  That evidence, along with the February 2011 nexus opinion, is evidence against a finding that any current hearing loss is related to service.

Weighed against that unfavorable evidence is the favorable evidence consisting of the Veteran's report of hearing-related symptoms of tinnitus present since service, the VA determination that tinnitus is related to active service, and the February 2011 examiner's report that indicated that tinnitus was associated with hearing loss.  The Board finds that the evidence is in equipoise as to whether hearing loss is related to service because the examination report shows that the tinnitus is a symptom of hearing loss and found that the tinnitus began in service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that hearing loss disability was incurred in service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for bilateral hearing loss disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


